UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amended No. 8)1 CFS BANCORP, INC. (Name of Issuer) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 12525D 10 2 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: R Rule 13d-1(b) 1 The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 Pages CUSIP NO. 12525D 10 2 13G/A Page2 of 6 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON CFS Bancorp, Inc. Employee Stock Ownership Plan Trust 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)0 (b)0 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 0 PERCENT OF CLASS REPESENTED BY AMOUNT IN ROW (9) 7. 8757% TYPE OF REPORTING PERSON EP CUSIP NO. 12525D 10 2 13G/A Page3 of 6 Pages Item 1(a) Name of Issuer: CFS Bancorp, Inc. Item 1(b) Address of Issuer's Principal Executive Offices: 707 Ridge Road Munster, Indiana 46321 Item 2(a) Name of Person Filing: CFS Bancorp, Inc. Employee Stock Ownership Plan Trust Trustee:First Bankers Trust Services, Inc. Item 2(b) Address of Principal Business Office or, if None, Residence: CFS Bancorp, Inc. 707 Ridge Road Munster, Indiana 46321 Item 2(c) Citizenship United States Item 2(d) Title of Class of Securities: Common Stock, par value $.01 per share Item 2(e) CUSIP Number: 12525D 10 2 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (f) [X] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). CUSIP NO. 12525D 10 2 13G/A Page4 of 6 Pages Item 4.Ownership. (a) Amount beneficially owned: 825,195 (b) Percent of class: 7.8757% (based on 10,850,040 shares issued and outstanding as of December 31, 2010) (c) Number of shares as to which such person has: (i)Sole power to vote or to direct the vote0 (ii)Shared power to vote or to direct the vote 825,195 (iii) Sole power to dispose or to direct the disposition of0 (iv)Shared power to dispose or to direct the disposition825,195 The CFS Bancorp, Inc. Employee Stock Ownership Plan Trust (the “Trust") was established pursuant to the CFS Bancorp, Inc. Employee Stock Ownership Plan ("ESOP").Under the terms of the ESOP, the Trustee must vote the allocated shares held in the ESOP in accordance with the instructions of the participating employees.Unallocated shares held in the ESOP generally will be voted by the ESOP Trustee in the same proportion for and against proposals to shareholders as the ESOP participants and beneficiaries actually vote shares of Common Stock allocated to their individual accounts, subject in each case to the fiduciary duties of the ESOP trustees and applicable law.Any allocated shares which either abstain on the proposal or are not voted will be disregarded in determining the percentage of stock voted for and against each proposal by the participants and beneficiaries. Item 5.Ownership of Five Percent or Less of a Class. Not applicable since the reporting entity owns more than 5% of the class. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Dividends on Common Stock allocated to the accounts of participating employees and their beneficiaries, to the extent paid in the form of additional securities, are added to their respective individual accounts.Dividends on Common Stock allocated to the accounts of participating employees and their beneficiaries, to the extent paid in cash, are, paid to the participant or reinvested in common stock in the participant’s account, at the participant’s election. CUSIP NO. 12525D 10 2 13G/A Page 5 of 6 Pages Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable since the reporting entity is not a member of a group. Item 9.Notice of Dissolution of Group. Not applicable since the reporting entity is not a member of a group. CUSIP NO. 12525D 10 2 13G/A Page 6 of 6 Pages Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. This report is not an admission that First Bankers Trust Services, Inc. is the beneficial owner of any securities covered by this report, and First Bankers Trust Services, Inc. expressly disclaims beneficial ownership of all shares reported herein pursuant to Rule 13d-4. CFS BANCORP, INC. EMPLOYEE STOCK OWNERSHIP PLAN TRUST By: First Bankers Trust Services, Inc. February ­­­­­11, 2011 By: /s/ Dawn Goestenkors Dawn Goestenkors, Trust Officer
